Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUNESHITA (Pub. No.: US 2019/0067029) in view of Dobuzinsky (Patent No.: US 6887785).
Re claim 1, KUNESHITA teaches a method, comprising: 
depositing a polymerizing radical material (34, FIG. 5, ¶ [0067]) in a number of trenches formed over a substrate; 

selectively etching into one of the number of trenches below (lower portion of trench W11 of FIG. 6) the deposited polymerizing radical material and deeper than another of the number of trenches (w21a/w21b); 
KUNESHITA fails to teach wherein the one of the number of trenches is narrower than another of the number of trenches; and
a bottom portion of the another of the number of trenches has remaining polymerizing radial material while the selective etching of the one of the number of trenches begins to etch below the deposited polymerizing radical material.
Dobuzinsky teaches wherein the one of the number of trenches (20, FIG. 1B) is narrower than another of the number of trenches (30); and
a bottom portion of the another of the number of trenches (30) has remaining etch resistant mask material (40, col. 3, lines 13-30) while the selective etching of the one of the number of trenches (20, FIG. 1B → 1C, col. 3, lines 32-45) begins to etch below the deposited etch resistant mask material.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the above said teaching for the purpose of enhancing the technique of selective etching of high aspect ratio openings as taught by Dobuzinsky, BACKGROUND OF INVENTION.
Moreover, after the combining of KUNESHITA and Dobuzinsky would teach a bottom portion of the another of the number of trenches has remaining polymerizing radial material while the selective etching of the one of the number of trenches begins to etch below the deposited polymerizing radical material.
Re claim 3, in the combination, KUNESHITA teaches the method of claim 1, wherein the another of the number of trenches (w21a) is not selectively etched below the deposited polymerizing radical material (34).
Re claim 4, in the combination, KUNESHITA teaches the method of claim 1, wherein the polymerizing radical material comprises one of CF4 and CH2F2 (CxFy wherein x=1, y=4, [0067]).
Re claim 6, in the combination, KUNESHITA, FIGS. 5-6 teaches the method of claim 1, wherein the deposition of the polymerizing radical material comprises depositing a deeper layer of the polymerizing radical material (34/34a of w11) in a first set of the number of trenches that are wider than a second set of the number of trenches (w21a/w21b).
Re claim 7, in the combination, KUNESHITA, FIGS. 5-6 teaches the method of claim 6, wherein the selective etching comprises selectively etching a silicate material (13) that the polymerizing radical material is deposited on faster than the polymerizing radical material (34 → 34a).
Re claim 8, in the combination, KUNESHITA, FIG. 6 teaches the method of claim 1, wherein the one of the number of trenches is an active word line trench (connection to one of p-channel 21).
Re claim 9, in the combination, KUNESHITA, FIG. 6 teaches the method of claim 1, wherein the another of the number of trenches is a passing word line trench (connected to one of n-channel 22).
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (Pub. No.: US 2007/0246795) in view of Dobuzinsky.
Re claim 1, Fang teaches method, comprising: 
a polymerizing radical material (50, FIG. 5, ¶ [0029]) in a number of trenches (45/46) formed over a substrate (20); 
etching a portion of the deposited polymerizing radical material (50, FIG. 6) from the number of trenches; and 
selectively etching into one of the number of trenches below (lower portion of trench 46 of FIG. 5) the deposited polymerizing radical material and deeper than another of the number of trenches (45); 
Fang fails to teach wherein the one of the number of trenches is narrower than another of the number of trenches; and
a bottom portion of the another of the number of trenches has remaining polymerizing radial material while the selective etching of the one of the number of trenches begins to etch below the deposited polymerizing radical material.
Dobuzinsky teaches wherein the one of the number of trenches (20, FIG. 1B) is narrower than another of the number of trenches (30); and
a bottom portion of the another of the number of trenches (30) has remaining etch resistant mask material (40, col. 3, lines 13-30) while the selective etching of the one of the number of trenches (20, FIG. 1B → 1C, col. 3, lines 32-45) begins to etch below the deposited etch resistant mask material.
Moreover, after the combining of KUNESHITA and Dobuzinsky would teach a bottom portion of the another of the number of trenches has remaining polymerizing radial material while the selective etching of the one of the number of trenches begins to etch below the deposited polymerizing radical material.
Re claim 2, in the combination, Fang teaches the method of claim 1, wherein the etching of the portion of the deposited polymerizing material (50, [0029]) comprises etching using reactive radicals with a high bias power of between 800 to 1600 volts to remove the deposited polymerizing radical material (FIG. 6, [0032]).
Re claim 5, in the combination, Fang teaches the method of claim 1, wherein the polymerizing radical material (50) is deposited on a silicate material (silicon substrate 80, [0036]) in the number of trenches.
Response to Arguments
Applicant's arguments with respect to claims 1-9 on the remarks filed on 01/19/2021 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894